Order, Supreme Court, New York County (Joan A. Madden, J.), entered April 20, 2004, which granted plaintiffs motion to vacate his default in opposing defendant’s prior motion to vacate a default judgment, and, insofar as appealed from, directed a hearing on the issue of whether the court has personal jurisdiction over defendant, unanimously affirmed, without costs.
We take judicial notice of the fact that, for purposes of the application of CPLR 2221, the original LAS Justice on the order dated June 10, 2002 was unavailable. Therefore, the motion court could properly reconsider the prior order of a justice of coordinate jurisdiction rejecting, as untimely under 22 NYCRR 202.48, defendant’s proposed settlement of an order granting its motion to dismiss the complaint for lack of jurisdiction to the extent of directing a traverse. We have considered plaintiffs other arguments and find them unavailing. Concur—Mazzarelli, J.P., Williams, Gonzalez, Sweeny and Catterson, JJ.